DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 12/14/2021. Claims 1-3, 5-12, 14-19, 21-23 are pending. Claims 1, 10, 19 are amended. Claims 21-23 have been added. Claims 4, 13, 20 have been cancelled.

Response to Argument
Applicant’s arguments, with respect to the previous 112 (a)/1st rejections of claims 4, 13, and 20 have been fully considered and are persuasive in view of applicant’s amendments.  The previous 112 (a)/1st rejections of claims 4, 13, and 20 have been withdrawn. 

The applicant has argued the 103 rejections in view of proposed amendments. The search was updated and an updated prior art rejected is below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 14-19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, 19, the phrase "accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system, that is trained to detect that the transport task comprises a periodic task, and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task" renders the claim indefinite because it is unclear how all the “and that is trained” statements are connected. Specifically, the claims appear to claim that the machine learning algorithm is implemented by the processing system and that the machine learning algorithm is trained to detect that the transportation task which comprises a periodic task. However the language of “and that is trained to learn the triggering condition for the periodic task” is unclear. It is unclear if the applicant is claiming that the machine learning algorithm, the transportation task, the processing system, or the periodic task is “trained to learn the triggering condition.” Clarification is requested. 

Claims 2-3, 5-9, 11-12, 14-18, 21-23 inherit the rejections of the claims from which they depend. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 10-12, 14-17, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Isaacs et al. (US 20190383621 A1) in view of Shimodaira et al. (US 20200168094 A1). 

Regarding claim 1, Laury teaches detecting, by a processing system comprising at least one processor, a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is implemented by the processing system and trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the autonomous delivery vehicles 120. The delivery management system 100 can use one or more predetermined processes or templates to identify tasks associated with the delivery mission 408. The tasks can include machine-readable data/instructions for picking up (e.g., loading or providing loading access) and/or dropping off (e.g., unloading or providing retrieval access) items, traveling to associated locations (e.g., loading/unloading locations), functions to be performed at the associated locations, etc. The delivery management system 100 can generate the delivery mission 408 as one or more tasks or a sequence of tasks associated with a common item and/or a common location. ¶ 99, In some embodiments, the delivery management system 100 can group a set of the missions (e.g., the assignment set 452) for one vehicle. The delivery management system 100 can use the optimization mechanism 142 (implementing, e.g., a linear or a non-linear optimization algorithm, a machine learning algorithm, etc.) to group the set of missions and generate the assignment set 452. The delivery 

establishing, by the processing system, a negotiated task coordination plan between the processing system and a device of a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such 

in response to the detecting the triggering condition for the transport task , wherein the third party provider is a provider of the object (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof….For example, the order detail 406 can include information regarding loading the requested payload 106 and unloading the requested payload 106. In some embodiments, a requesting party (e.g., an end-user or a merchant user) can request the payload 106 to be picked up from a location associated with the requesting party and dropped off at a location associated with a receiving party (e.g., an end-user or a merchant user). In some embodiments, the requesting party can request the payload 106 to be picked up at a location associated with a providing party (e.g., an end-

and executing, by the processing system, the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the object, wherein the autonomous vehicle is to obtain the object at one of the first location or the second location (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 or the objectives of FIG. 4B) for the selected vehicle to deliver the requested payload 106. The delivery management system 100 can generate the delivery trip based on calculating the delivery route 216 for traveling from the vehicle current location 214 or the last reported location (e.g., the stop location or the adjusted location of FIG. 4B) to the pickup location and/or to the delivery location (e.g., to the next remaining mission or task). In some embodiments, the delivery route 216 can include a route for returning to the associated resting location after delivering the final payload at the last delivery location. The delivery management system 100 can calculate the delivery route 216 according to one or more mechanisms, such as A* algorithm, Dijkstra's algorithm, Floyd-Warshall's algorithm, optimization algorithms, etc. The delivery management system 100 can further generate the delivery trip based on combining the delivery route 216 with instructions for operations/maneuvers 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45-47, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service. Such an approach can improve the rider experience and result in higher ridership levels, which can increase revenue and profit if managed appropriately… In order to determine the routes to provide, as well as the vehicles (or types of vehicles) to use to provide those routes, various factors can be considered as discussed and suggested herein. A function of these factors can then be optimized in order to provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options. The optimization approaches and route offerings can be updated over time based on other available data, as may relate to more recent ride data, ridership requests, traffic patterns, construction updates, and the like. In some embodiments an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein. ¶ 43, In the present example, a given user can enter an origination location 512 and a destination location 514, either manually or from a set of suggested locations 516, among other such options, such as by selecting from a map 518 or other interface element. In other embodiments, a source such as a machine learning algorithm (or trained neural network, etc.) or artificial intelligence system can select the appropriate locations based on relevant information, such as historical user activity, current location, and the like. Such a system can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data, among other such options. A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs. As mentioned, the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity. ¶ 48, Routing options with the lowest score may be selected as well in some embodiments, such as where the optimization function may be optimized based on a measure of cost, which may be desirable to be as low as possible, versus a factor such as a measure of benefit, which may be desirable to be as high as possible, among other such options. In other embodiments the option selected may not have the optimal objective score, but has an acceptable objective score while satisfying one or more other ride selection criteria, such as may relate to operational efficiency or minimum rider experience, among others. In one embodiment, an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand. In some embodiments, there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time. ¶ 34-37, As mentioned, any or all of this information can be utilized with a route determination and/or optimization function, or other such transportation management approach, as discussed and suggested elsewhere herein. In some embodiments customers may also have the ability to provide preference information that can be used to weight these and other factors in the route determination process. As mentioned elsewhere herein, customer preference data can also be learned implicitly by analyzing customer data (current and historical) using machine learning or another such approach. FIGS. 4A and 4B illustrate example approaches to collecting customer preference data that can be utilized in accordance with various embodiments. In the example interface 400 of FIG. 4A, a customer can input the minimum acceptable ratings for various aspects of the transportation service that will be acceptable to the user. These can then be used to determine or select from among various routing options for subsequent routing requests for that customer. ¶ 16, 47, 65, 72, user preferences are received to create a template for that user (something that establishes or serves as a pattern)). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Isaacs. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Isaacs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Isaacs to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in 

Laury does not specifically teach and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task. 

However, Shimodaira teaches and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A control device (100) includes an event detection unit (110) and a control-rule change unit (120). The event detection unit (110) determines whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning. The control-rule change unit (120) changes the control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection unit (110). ¶ 6-8, The invention described in claim 12 relates to a control method that is executed by a computer. The control method includes a step of determining whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning, and a step of changing a control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Shimodaira. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within task assignments to autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Shimodaira would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shimodaira to the teachings of Laury would have yielded predictable results 

Regarding claims 2, 11, 21, Laury teaches receiving, by the processing system, feedback from the user (¶ 82, 120, 121).

Regarding claims 3, 12, 22, Laury teaches receiving, by the processing system, feedback from the third party provider (¶ 121). 

Regarding claims 5, 14, 23, Laury teaches wherein the autonomous vehicle comprises an autonomous motor vehicle, an autonomous ship, or an autonomous drone (Fig. 3, abstract, ¶ 125, 9-12, 18, 60).

Regarding claims 6, 15, Laury teaches wherein the processing system is granted a consent by the user to access task data for establishing the negotiated task coordination plan (¶ 54, 56, 65, 66, 92, 94). 

Regarding claims 7, 16, Laury teaches wherein the processing system is further granted a consent by the user to store the task data to be accessible by the third party provider (¶ 62, 9, 12, 35, 68). 

Regarding claims 8, 17, Laury teaches creating a task template for a plurality of tasks with a plurality of triggering conditions, wherein the transport task is one of the plurality of tasks and the triggering condition is one of the plurality of triggering conditions (¶ 55).

Regarding claim 10, Laury teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is implemented by the processing system and that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on the order detail 406, the delivery management system 100 can generate a delivery mission 408 (e.g., machine-readable data/instructions) for picking up and/or transporting the requested payload 106 to the corresponding delivery location using one of the 

establishing a negotiated task coordination plan between the processing system and a device of a third party provider for performing the transport task (¶ 19, For example, the delivery management 

in response to the detecting the triggering condition for the transport task, wherein the third party provider is a provider of the object  (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the object, wherein the autonomous vehicle is to obtain the object at one of the first location or the second location (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a computer-readable object representing a set of instructions or tasks, such as the vehicle trip detail 410 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various riders or users of the service. Such an approach can improve the rider experience and result in higher 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task, as taught/suggested by Isaacs. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within tasks and services. One of ordinary skill in the art would have recognized that applying the known technique of Isaacs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Isaacs to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that 

Laury does not specifically teach and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task. 

However, Shimodaira teaches and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A control device (100) includes an event detection unit (110) and a control-rule change unit (120). The event detection unit (110) determines whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning. The control-rule change unit (120) changes the control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection unit (110). ¶ 6-8, The invention described in claim 12 relates to a control method that is executed by a computer. The control method includes a step of determining whether or not an event to be a trigger of changing a control rule at the time of autonomous driving of a vehicle is detected while the vehicle is performing the autonomous driving using a first control rule based on machine learning, and a step of changing a control rule at the time of the autonomous driving of the vehicle to a second control rule according to the event to be the trigger in a case where the event to be the trigger is detected by the event detection unit. ¶ 19, FIG. 1 is a diagram illustrating the outline of a control device 100 according to the invention. 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Shimodaira. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within task assignments to autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Shimodaira would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shimodaira to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to 

Regarding claim 19, Laury teaches a device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising (¶ 14, 15, 45, 127, 132);

detecting a triggering condition for a transport task for transporting an object from a first location to a second location via usage of an autonomous vehicle (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the order detail 406 of FIG. 4A representing a request from the delivery recipient 102 for delivery of the payload 106 to a requested location. The delivery management system 100 can receive the order detail 406 directly from the delivery recipient 102, such as when the delivery management system 100 is directly connected to or integral with an order/purchasing service. Also, the delivery management system 100 can receive the order detail 406 from the merchant user 104 (e.g., a store or a restaurant providing the requested payload 106) when the delivery recipient 102 orders the requested payload 106 and requests delivery thereof. ¶ 95-97, 78-80, 102, abstract);

wherein the triggering condition is detected in accordance with a task template … a machine learning algorithm that is trained to detect that the transport task comprises a periodic task (¶ 55, Based on 

establishing a negotiated task coordination plan between a user and a third party provider for performing the transport task (¶ 19, For example, the delivery management system 100 can generate a delivery mission (e.g., a computer task for providing physical access to the requested payload 106 by the delivery recipient 102) based on the order and/or requested delivery for the requested payload 106. The delivery management system 100 can generate the delivery mission for each order, each recipient, each pickup location, or a combination thereof. In some embodiments, the delivery management system can generate the delivery mission for each order, with the delivery mission including tasks for picking up the ordered items from one or more pickup locations and for providing the secured access at the pickup location. ¶ 66, For the maneuver detail 416, the delivery management system 100 can use the access permission, designated locations/coordinates, corresponding maneuver instructions, etc. that correspond to the location of the task. In some embodiments, the maneuver detail 416 can include information (e.g., machine-readable instructions) intended for specifically maneuvering the vehicle at one or more portions (e.g., specific locations, such as specific instances of the resting locations 206, the pickup locations 208, the delivery locations 212, etc.) along the delivery route 216. For example, the maneuver detail 416 can be used for pulling up to a specific loading zone at the corresponding pickup location, for positioning the vehicle at a charging location or a fuel pump at the corresponding resting location, for maneuvering into a specific parking lot or a private driveway, etc. In some embodiments, the maneuver detail 416 can include a user-provided permission to access private property and/or coordinates of the permitted location. Accordingly, the vehicle can use the access information to determine a stop location, such as be considering the permitted location first before searching for other potential stop locations, and autonomously determine and perform maneuvers for stopping at the determined location. ¶ 100, In some embodiments, the delivery management system 100 can generate separate tasks (e.g., a task for picking up the requested payload 106 and a task for delivering the requested payload 106) within each mission. The delivery management system 100 can generate the 

in response to the detecting the triggering condition for the transport task, wherein the third party provider is a provider of the object (Fig. 4a-5b, ¶ 90-93, At block 502, the delivery management system 100 can receive a delivery order. For example, the delivery management system 100 can receive the 

and executing the negotiated task coordination plan, wherein the executing comprises transmitting a control signal to the autonomous vehicle to travel between the first location and the second location for transporting the subject (Fig. 4a-Fig. 5b, ¶ 102, At decision block 506, the delivery management system 100 can determine whether the selected vehicle is in transit or has any remaining delivery missions. If not, block 507, the delivery management system 100 can generate a delivery trip (e.g., a 

Laury does not specifically teach wherein the triggering condition is detected in accordance with a task template created via a machine learning algorithm that is trained to detect that the transport task comprises a periodic task. 

However, Isaacs teaches
wherein the triggering condition is detected in accordance with a task template created by the processing system via a machine learning algorithm that is implemented by the processing system and that is trained to detect the task (periodic) (¶ 20, The transportation can be provided using one or more vehicles (or other modes of transportation) capable of concurrently transporting one or more riders. While riders as used herein will often refer to human passengers, it should be understood that a “rider” in various embodiments can also refer to a non-human rider or passenger, as may include an animal or an inanimate object, such as a package for delivery. ¶ 45-47, Further, different riders may prefer to leave at different times from different locations, as well as to get to their destinations within a maximum allowable amount of time, such that the interests of the various riders are at least somewhat competing, against each other and those of the ride provider. It therefore can be desirable in at least some embodiments to balance the relative experience of the various riders with the economics of the rideshare service for specific rides, routes, or other transportation options. While such an approach will likely prevent a ride provider from maximizing profit per ride, there can be some middle ground that enables the service to be profitable while providing (at a minimum) satisfactory service to the various 



Laury does not specifically teach and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task. 

However, Shimodaira teaches and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task (abstract, A control device (100) includes an event detection unit (110) and a control-rule change unit (120). The event detection unit (110) determines 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task, as taught/suggested by Shimodaira. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to applied uses of machine learning within task assignments to autonomous vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Shimodaira would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shimodaira to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such triggering features into similar systems. Further, applying and that is trained to learn the triggering condition for the periodic task, wherein the processing system monitors for a plurality of triggering conditions for a plurality of transport tasks including the transport task would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system benefit of the ability to train based on triggered events. 

Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al. (US 20190228375 A1) in view of Isaacs et al. (US 20190383621 A1) in view of Shimodaira et al. (US 20200168094 A1) in further view of Goldman-Shenhar et al. (US 20190340546 A1). 

Regarding claims 9 and 18, Laury teaches all the limitations of claim 1. Laury further teaches receiving a task coordination plan from the user; forwarding the task coordination plan to the third party provider (¶ 54, 57, 124, 116, 72, 19, 166, 100, 92). Laury does not specifically teach a modification with the plan. However, the combination of Laury and Goldman-Shenhar teaches
receiving a task coordination plan from the user; forwarding the task coordination plan to the third party provider; and receiving the negotiated task coordination plan from the third party provider, wherein negotiated task coordination plan comprises the task coordination plan with at least one modification (abstract, ¶ 6, 15, 36, 48, 55, 56, 62, 69, 75). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Laury to include/perform wherein negotiated task coordination plan comprises the task coordination plan with at least one modification, as taught/suggested by Goldman-Shenhar. This known technique is applicable to the system of Laury as they both share characteristics and capabilities, namely, they are directed to scheduling transportation services and delivery services for multiple users with multiple service providers. One of ordinary skill in the art would have recognized that applying the known technique of Goldman-Shenhar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Goldman-Shenhar to the teachings of Laury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modification features into similar systems. Further, applying wherein negotiated task coordination plan comprises the task coordination plan with at least one modification would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the provider the ability to modify the task if needed. 

Cardoso de Moura et al. (US 20180109399 A1) which discloses automatically optimize scheduling plans, and may increase/decrease the number of vehicles (e.g., buses, trains, vans, autonomous vehicles, etc.) per line/route, or adapt the routes/lines that vehicles travel (e.g., adjust the paths of routes/lines, add or delete stops along the routes/lines, change the type/capacity of vehicles (e.g., buses, autonomous vehicles) used for serving a route/line) based upon the number of passengers that are traveling in specific vehicles (e.g., bus, train, van, autonomous vehicle, etc.) or waiting in a station, etc., and may also activate other (e.g., additional) wireless network interfaces in the vehicles, to enable Internet access when the vehicle (e.g., bus, train, van, autonomous vehicle, etc.) is full of people. Mattingly et al. (US 20190025817 A1) which discloses organizing autonomous product delivery vehicles and Wilkinson et al. (US 20180150798 A1) which discloses processing shipments and/or cross-docking at a physical retail store by creating a routing plan for the bundles, containers, or pallets of items from an incoming shipment such that products may be sent to the store floor, another delivery vehicle, a packing area, an unpacking area, or directly to a customer, such as, for example, by being mailed to a customer or set aside at the retail facility for customer pick-up. Chase et al. (US 20180322775 A1) teaches remotely monitoring and controlling a fleet of autonomous vehicles in a transportation network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683